                                                              United States Bankruptcy Court
                                                               Northern District of Alabama
In re:                                                                                                                 Case No. 18-81266-CRJ
Jeremy Moore                                                                                                           Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1126-8                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Apr 01, 2021                                               Form ID: van010                                                           Total Noticed: 44
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 03, 2021:
Recip ID                 Recipient Name and Address
db                     + Jeremy Moore, 1317 County Rd. 378, Dutton, AL 35744-7011
                       + Michele Hatcher, PO Box 2388, Decatur, AL 35602-2388
10642682                 AWA Collections, P.O. Box 6605, Orange, CA 92863-6605
10642688               + Alteon Health, P.O. Box 14099, Belfast, ME 04915-4034
10642683               + Choice Recovery, Inc, 1105 Schrock Rd, Suite 700, Columbus, OH 43229-1168
9721605                + Complete Care, Inc, P.O. Box 681009, Fort Payne, AL 35968-1611
9721607               #+ Darren Gannuch, MD, 10016 Bluff Dr. SE, Huntsville, AL 35803-1704
10642685                 Dekalb Regional Medical Center, P.O. Box 1280, Oaks, VA 19456-1280
9721616                  Dumas & McPhail, LLC, PO Box 870, Mobile, AL 36601-0870
9737424                + FNB BANK, 1535 SOUTH BROAD STREET, SCOTTSBORO, AL 35768-2608, ATTN: CYNTHIA SMITH
9721601                + FNB Bank, 402 S Broad St., Scottsboro, AL 35768-1706
9721608                + Family Savings Credit Union, 3511 S Broad St, Scottsboro, AL 35769-7412
10642686                 Fort Payne HBP LLC, P.O. Box 23419, Jacksonville, FL 32241-4419
10642684               + Geico, One Geico Center, Macon, GA 31296-0001
10642679               + HH Observation Group, P.O. Box 3495, Toledo, OH 43607-0495
10642690               + Highlands Medical Center, 7037 Old Madison Pike NW, Suite 450, Huntsville, AL 35806-2107
10642689               + Holloway Credit Solutions, PO Box 230609, Montgomery, AL 36123-0609
9721609                + IMMH Scottsboro, LLC, 5700 Darrow Rd., Suite 106, Hudson, OH 44236-5026
9721610                + Jn Portfolio Debt Equities, LLC, Attn: Bankruptcy, 5757 Phantom Dr. Ste 225, Hazelwood, MO 63042-2429
10642691                 MLR Solutions Inc., P.O. Box 60536, King of Prussia, PA 19406-0536
9721611                + NCB, Attn: Bankruptcy, One Allied Dr, Trevose, PA 19053-6945
9721613                + Premier Orthopaedics, 380 Woods Cove Rd., Suite A, Scottsboro, AL 35768-2428
9721614                + Publishers Clearing House, 101 Winners Circle, Jericho, NY 11753-2714
10642677                 Scottsboro Urgent Care, 102 Micah Way, Scottsboro, AL 35769-4161
10642676                 Spire Recovery Solutions, 300 S Transit St., Lockport, NY 14094
10642681                 St. Vincent's East, P.O. box 42008, Phoenix, AZ 85080-2008

TOTAL: 26

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: bnc_notices_northern@alnba.uscourts.gov
                                                                                        Apr 02 2021 06:38:00      Richard Blythe, BA Decatur, P O Box 3045,
                                                                                                                  Decatur, AL 35602-3045
9721602                + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Apr 02 2021 06:04:58      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
9721603                + Email/Text: opsqa_usbankruptcy@cashnetusa.com
                                                                                        Apr 02 2021 06:35:00      Cashnet USA, P.O Box 643990, Cincinnati, OH
                                                                                                                  45264-0309
9721604                + Email/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM
                                                                   Apr 02 2021 06:37:00                           Comenity Bank/Overstock, Attn: Bankruptcy
                                                                                                                  Dept, Po Box 182125, Columbus, OH 43218-2125
10642680               + Email/Text: sandy@ccrsi.com
                                                                                        Apr 02 2021 06:35:00      Credit & Collection Recovery Services, 403 4th
                                                                                                                  Ave., Jasper, AL 35501-3705
9721606                + Email/Text: bk@creditcentralllc.com




            Case 18-81266-CRJ7 Doc 36 Filed 04/03/21 Entered 04/03/21 23:57:22                                                                   Desc
                              Imaged Certificate of Notice Page 1 of 4
District/off: 1126-8                                               User: admin                                                             Page 2 of 3
Date Rcvd: Apr 01, 2021                                            Form ID: van010                                                       Total Noticed: 44
                                                                                   Apr 02 2021 06:45:00     Credit Central, 145 East Laurel St, Scottsboro, AL
                                                                                                            35768-1801
9764079               + Email/Text: bk@creditcentralllc.com
                                                                                   Apr 02 2021 06:45:00     Credit Central, LLC, 700 E. North St, Suite 15,
                                                                                                            Greenville, SC 29601-3013
10642687                 Email/Text: bankruptcy@frost-arnett.com
                                                                                   Apr 02 2021 06:34:00     Frost-Arnett, PO Box 198988, Nashville, TN
                                                                                                            37219-9899
10642678              + Email/Text: pa.customerservice@hhsys.org
                                                                                   Apr 02 2021 06:45:00     Huntsville Hospital, 101 Sivley Rd, Huntsville, AL
                                                                                                            35801-4470
9764239               + Email/Text: bankruptcydpt@mcmcg.com
                                                                                   Apr 02 2021 06:37:00     Midland Funding LLC, PO Box 2011, Warren, MI
                                                                                                            48090-2011
9721612               + Email/PDF: cbp@onemainfinancial.com
                                                                                   Apr 02 2021 05:52:45     OneMain Financial, PO Box 3251, Evansville, IN
                                                                                                            47731-3251
9716592               + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                        Apr 02 2021 05:41:11                PRA Receivables Management, LLC, PO Box
                                                                                                            41021, Norfolk, VA 23541-1021
9780447                  Email/Text: bnc-quantum@quantum3group.com
                                                                                   Apr 02 2021 06:37:00     Quantum3 Group LLC as agent for, JH Portfolio
                                                                                                            Debt Equities LLC, PO Box 788, Kirkland, WA
                                                                                                            98083-0788
9772060                  Email/Text: bnc-quantum@quantum3group.com
                                                                                   Apr 02 2021 06:37:00     Quantum3 Group LLC as agent for, Comenity
                                                                                                            Capital Bank, PO Box 788, Kirkland, WA
                                                                                                            98083-0788
9721917               + Email/Text: bankruptcy.noticing@security-finance.com
                                                                                   Apr 02 2021 06:36:00     SFC Central Bankruptcy, PO Box 1893,
                                                                                                            Spartanburg, SC 29304-1893
9721615               + Email/Text: bankruptcy.noticing@security-finance.com
                                                                                   Apr 02 2021 06:36:00     Security Finance, Centralized Bankruptcy, Po Box
                                                                                                            1893, Spartanburg, SC 29304-1893
10575786                 Email/Text: documentfiling@lciinc.com
                                                                                   Apr 02 2021 06:35:00     Tea Olive, LLC, PO Box 1931, Burlingame, CA
                                                                                                            94011-1931
9775400                  Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                                   Apr 02 2021 05:55:03     Verizon, by American InfoSource LP as agent, PO
                                                                                                            Box 248838, Oklahoma City, OK 73124-8838

TOTAL: 18


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr              *+            PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021
cr              *+            TEA OLIVE, LLC, PO Box 1931, Burlingame, CA 94011-1931

TOTAL: 0 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 03, 2021                                        Signature:           /s/Joseph Speetjens




            Case 18-81266-CRJ7 Doc 36 Filed 04/03/21 Entered 04/03/21 23:57:22                                                            Desc
                              Imaged Certificate of Notice Page 2 of 4
District/off: 1126-8                                              User: admin                                                            Page 3 of 3
Date Rcvd: Apr 01, 2021                                           Form ID: van010                                                      Total Noticed: 44



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 1, 2021 at the address(es) listed below:
Name                             Email Address
John C. Larsen
                                 on behalf of Debtor Jeremy Moore john@jlarsenlaw.com lori@jlarsenlaw.com;larsenjr86417@notify.bestcase.com

Michele T. Hatcher
                                 ecf@ch13decatur.com michele.hatcher@ch13decatur.com

OneMain
                                 cbp@onemainfinancial.com

Tazewell Shepard
                                 tshepard@ecf.axosfs.com janelle@ssmattorneys.com


TOTAL: 4




           Case 18-81266-CRJ7 Doc 36 Filed 04/03/21 Entered 04/03/21 23:57:22                                                           Desc
                             Imaged Certificate of Notice Page 3 of 4
Van−010 [Conversion Notice] (Rev. 05/18)

                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION


In re:                                                                            Case No. 18−81266−CRJ7
Jeremy Moore                                                                      Chapter 7
SSN: xxx−xx−1904


          Debtor(s)

                                           CONVERSION NOTICE
NOTICE is hereby provided:

        The Debtor filed a Notice of Conversion on 3/31/21. The Debtor is required to pay the conversion fee of
$25.00 to the Clerk of the Bankruptcy Court within 2 business days from the date of this notice, or this case may be
set for dismissal.

          On or before 14 days from the date of filing the Notice of Conversion the Debtor is required to do the
          following:

          (1) File amendments to Schedules A through F, listing any and all changes to property or amounts owed
          since the commencement of the original bankruptcy case;

          (2) File a Summary of Your Assets and Liabilities and Certain Statistical Information − Individual (Official
          Form 106) pursuant to 28 U.S.C. §159;

          (3) File an Attorney's Disclosure of Compensation regarding fees received in the chapter 13 case, fees paid
          for the conversion of the chapter 13 case and any fees for the chapter 7 case pursuant to 11 U.S.C. §329;

          (4) File a Chapter 7 Statement of Your Current Monthly Income and Means−Test Calculation (Official Form
          122A) for cases filed on or after October 17, 2005;

       Further, the Debtor is required to file with the Court on or before 30 days from the date of the Notice of
Conversion or the date set for the Section 341 meeting of creditors, whichever date is earlier, a Statement of Intention
pursuant to 11 U.S.C. §521. A copy of the statement is to be served on the named creditor(s) and affected parties to
the case and the same is to be certified to the Court upon completion.

       Failure to comply with the filing requirements or payment of fees within the time limits may result in the
dismissal of the case. Copies of all amendments and statements are to be served on the appointed Chapter 7 Trustee
and the Bankruptcy Administrator.

Dated: April 1, 2021                                        By:

                                                            Joseph E. Bulgarella, Clerk
                                                            United States Bankruptcy Court
dwh




      Case 18-81266-CRJ7 Doc 36 Filed 04/03/21 Entered 04/03/21 23:57:22                                   Desc
                        Imaged Certificate of Notice Page 4 of 4
